Citation Nr: 0802867	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination 
issued in September 2005 by the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned an 
initial 30 percent disability evaluation.  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2007; a copy of 
the transcript is of record.  Although the record was held 
open for 60 days, no additional evidence was received from 
the veteran.

Later in November 2007, the Board granted a Motion to Advance 
on Docket under the provisions of 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).  

As a final preliminary matter, the Board notes that, during 
his hearing, the veteran indicated that he has been 
frustrated by VA's denial of service connection for residuals 
of frostbite in a June 2007 rating determination.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Even so, the Board notes that the June 2005, March 2006, and 
November 2006 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
November 2006 letter specifically requested that the veteran 
submit all pertinent information in his possession.  Any 
timing deficiency was remedied by the RO's readjudication of 
the claim after sending the proper notice.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
treatment and reports of VA examinations have been associated 
with the record.  During his hearing, the veteran testified 
that he was not receiving treatment for his PTSD.  Also of 
record and considered in connection with the appeal are the 
veteran's and his spouse's testimony and written statements 
and articles submitted by the veteran and his representative, 
on his behalf.  As such, no further action is necessary to 
assist the claimant with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 32; 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF 
between 71 to 80 is indicative that, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

In May 2005, the veteran requested service connection for 
PTSD.  

In conjunction with the veteran's request, he was afforded a 
VA examination in August 2005.  At the time of the 
examination, the veteran reported symptoms of vividly re-
experiencing what he went through in Korea.  He indicated 
that the dreams and flashbacks would not go away.  The 
veteran noted having had flashbacks and nightmares throughout 
the years.  He reported that he avoided people with the 
exception of his immediate family.  He also avoided watching 
war movies and going to church.  He stated that he could feel 
his stomach churning when he thought about the current war.  
The veteran reported having poor and fitful sleep, high 
arousal, and irritability.  He worked 47 years as a barber 
before retiring due to heart disease and macular degeneration 
of his eyes.

Mental status examination revealed the veteran to be alert, 
coherent, and goal directed.  His affect was euthymic and he 
denied alcohol and drug abuse.  He drank socially when he was 
younger but stopped drinking altogether.  His thinking was 
linear and there was no evidence of delusional thinking, 
suicidal thoughts, or auditory hallucinations.  The veteran 
had a decent and dignified comportment.  He denied any 
history of legal infractions or violations.  There were no 
signs of psychotic thinking.  Insight and judgment were 
adequate.  His MISS Combat Scale of 100 was right on the 
cutoff for PTSD, indicating a mild form.  The veteran was 
found competent to handle his own funds.  A diagnosis of mild 
PTSD, in partial remission, was rendered.  The veteran was 
noted to have moderate psychosocial stressors and the 
examiner assigned a GAF score of 75.  

In his October 2005 notice of disagreement and April 2006 
substantive appeal, the veteran indicated that his PTSD 
condition was more severe than the rating decision reflected.  

The veteran was afforded an additional VA examination in 
November 2006.  At the time of the examination, the veteran 
was noted to be living with his wife.  The examiner stated 
that there was no history of inpatient treatment or use of 
psychotropic drugs.  The veteran had worked as a barber all 
his life prior to retiring as a result of not being able to 
see well.  He had been married for over 50 years.  He 
described his wife as his best friend.  The veteran had good 
communication skills and no significant problems.  He also 
had a pretty good support system.  He had one or two friends 
but his closest friend had recently passed away.  The veteran 
reported seeing his son as much as he could.  He indicated 
that he and his wife had lots of things to do.  The veteran 
went bowling on Tuesday and Thursday and practiced with a 
bowling team on Sunday morning.  His wife went with him as 
she knew as many people as the veteran.  The veteran stated 
that his wife was more outgoing than he was.  He noted that 
he was a little slow to warm to people but he seemed fine 
when describing things.  

The veteran did things with his wife and got along well with 
her.  They would go out to dinner once a week and to 
breakfast and lunch one or two times per week.  The veteran 
stated that he liked his life but admitted to having some 
decreased interests.  He stated that he should like things 
more than he did.  The veteran reported that he continued to 
have intrusive thoughts about the war and that it made him 
feel distressed and upset.  Such recollections happened 
almost daily and popped up out of nowhere.  He went on to 
describe feeling distressed, anxious, and upset to the point 
where he would become tearful and choked up and his stomach 
would feel restless.  The veteran described some sympathetic 
autonomic reactions.  He felt restless and edgy but had no 
flashbacks.  The veteran had recurrent dreams that happened 
weekly and in spurts and were very distressing when they 
happened.  

The veteran described significant sleep problems off and on.  
He startled easily with phone calls and when people were 
behind him.  This was very common and had been going on for 
years.  His concentration was somewhat impaired but there 
were not a lot of clinical symptoms.  He described some 
irritability and feeling angry at times, which he thought was 
out of proportion to what it should be.  The veteran reported 
numbing with regard to the past.  He stated that it was hard 
for him to feel interest at times.  The veteran further 
indicated that although he got along well, it was hard for 
him to get connected.  He also had trouble fitting in.  He 
enjoyed some things like golf and bowling but had trouble 
enjoying other things.  The veteran had some avoidance, 
including not going to church.  He did not like to talk about 
past experiences and avoided thoughts, feelings, and 
conversations about them.  There were no flashbacks.  The 
veteran did not have foreboding about the future.  The 
examiner did not see any affective problems or psychotic 
symptoms and did not pick up comorbid anxiety issues like 
panic, generalized anxiety disorder, etc.  The veteran denied 
any alcohol or drug issues and there were no impulse control 
issues noted.  

Mental status examination revealed he was timely to the 
interview.  He was casually dressed and groomed.  The veteran 
appeared to be in no acute distress.  He broke down at times 
and had to look away and gain his composure.  Otherwise, his 
affect was broad ranged and generally euthymic with some 
anxiety.  The veteran was found to be reliable.  He was alert 
throughout the session and there were no unusual mannerisms 
or tics.  Eye contact was good and speech was normal.  His 
mood was euthymic and his affect was tearful at times, but 
was broad ranged and generally euthymic and slightly anxious.  
The veteran denied suicidal and homicidal thoughts.  Thought 
processes were clear, coherent, goal directed, and logical.  
Thought content was free of any obsessions or compulsion, 
delusions, or hallucinations.  Interest and sensorium was 
alert and oriented.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were fairly good.  The examiner saw no indication that the 
veteran would not be able to manage funds that he was 
otherwise entitled to.  A diagnosis of PTSD was rendered.  
The psychosocial stressors were described as mild to moderate 
and the examiner assigned a GAF score of 61 to 70.  

At his November 2007 hearing, the veteran testified that he 
never stopped thinking about the war and that it was always 
on his mind.  He reported having flashbacks every now and 
again and having nightmares that really did not end.  The 
veteran stated that he had anxiety and panic attacks and that 
he became fearful at times.  He noted having panic attacks 
one to three times per week.  He stated that it felt like 
worms crawling around in his stomach.  The veteran indicated 
that he could come up with a reasonable response when he was 
asked if he thought his PTSD affected his abstract thinking 
or judgment.  He reported that when the phone rang in the 
house it would go through him like a bolt of lightning.  The 
veteran indicated that he was not too much of a people 
person.  He noted that he tried to avoid crowds.  The veteran 
stated that his best friend had passed away in July.  He 
reported that he had been married for 55 years.  He stated 
that he retired after he was afflicted with macular 
degeneration; he did not retire due to his PTSD symptoms.  
The veteran reported that he was not currently receiving any 
treatment for his PTSD.  He noted that he would become 
depressed at times.  

The veteran's wife testified that he was a private person.  
She also noted that they had seven children.  She reported 
that he had constant nightmares at night.  His wife testified 
that he appeared to be in his own shell when he woke up some 
mornings and that he would be happy on other days.  She 
stated that his speech was normal and that he knew what was 
going on around him.  She indicated that the veteran had 
panic attacks one to three times per week.  There was no 
impairment with regard to long- or short-term memory and he 
had good judgment.  He also had no problems with abstract 
thinking or coming up with a reasonable response.  She 
reported that the veteran interacted with his family but that 
it was pretty much the two of them doing things together.  
She stated that the veteran was not violent but that he would 
become very irritated.  He did not neglect his personal 
appearance and was very careful about the way he looked.  He 
had no suicidal tendencies and was not violent.  He also did 
not have any obsessional rituals such as washing his hands.  
She noted that he would move around like crazy in bed when he 
was having nightmares.  The veteran stated that he had 
problems remembering people's names but had not forgotten his 
own name.  The veteran's wife indicated that he would become 
depressed about things that he did not have much control over 
and that he would ruminate about these things.  

Based on the evidence of record, the Board finds that the 
veteran's symptoms have not met the criteria for an 
evaluation in excess of 30 percent since grant of service 
connection.  The evidence of record fails to show that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and-long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships so as to warrant a 50 percent or higher 
evaluation.

At the time of his November 2006 VA examination, the veteran 
was noted to be casually dressed and groomed.  Moreover, his 
wife stated that the veteran did not neglect his personal 
appearance and was very careful about the way he looked.  
There were no findings with regard to irregular speech at the 
time of his August 2005 VA examination and the veteran's 
speech was normal at the time of the November 2006 VA 
examination.  His wife also reported that his speech was 
normal during her hearing testimony.  There were also no 
findings of difficulty understanding complex commands at the 
time of either examination.  Furthermore, there was no 
evidence of any major problems with concentration or memory 
disturbances at the time of either VA examination.  
Impairment of short- and long-term memory has also not been 
demonstrated; the veteran's wife testified he had no 
impairment of long- or short-term memory.  The veteran's 
insight and judgment were described as adequate during the 
November 2005 VA examination and as fairly good during the 
November 2006 VA examination.  His wife testified that the 
veteran had good judgment.  

The veteran was found to be alert and oriented at both VA 
examinations.  As to disturbances of motivation and mood, the 
Board notes that while the veteran was noted to have 
depressive symptoms, it has been on and off as opposed to on 
a constant basis.  Moreover, the veteran's wife reported that 
he had both good and bad days.  Although the veteran's mood 
has been described as euthymic, with a tearful affect at 
times, otherwise his mood was generally broad ranged and 
euthymic with slight anxiousness.  In addition, a GAF score 
of between 61 and 75 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

As to family relationships, the Board observes that the 
veteran has been married to his wife for over 55 years and 
has maintained a good relationship with his sons and 
daughters and their children.  The veteran has also denied 
having any thoughts of suicide or homicide.  While the 
veteran has not worked for a number of years he was employed 
as a barber for more than 47 years prior to retiring due to 
macular degeneration.  The veteran testified that his PTSD 
symptomatology played no part in his decision to retire.  

The Board does note that the veteran and his wife have 
reported that he has panic attacks more than once a week, 
which is one of the criteria listed for a 50 percent 
disability evaluation.  However, as described above, the 
totality of symptomatology associated with the veteran's 
PTSD, for the period under consideration, warrants no more 
than a 30 percent disability evaluation.  As, the criteria 
for the next higher, 50 percent, rating are not met, it 
logically follows that the criteria for a 70 percent and the 
maximum 100 percent rating are likewise not met.  

Although the veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that a higher initial 
evaluation is not warranted at any time.  Based on this 
evidence, the Board finds that from the period beginning on 
May 25, 2005, there is no evidence to support an evaluation 
in excess of 30 percent for PTSD from that date to the 
present.  For this reason, the benefit-of-the-doubt doctrine 
is not for application during this period, and the veteran's 
claim for a higher evaluation for PTSD, from May 25, 2005, 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected PTSD has required frequent hospitalization.  
During his hearing, the veteran testified that he is 
receiving no treatment for his PTSD.  Moreover, there have 
been no objective medical findings that the veteran's PTSD 
markedly interferes with employment.  The veteran worked for 
more than 47 years as a barber before retiring as a result of 
not being able to see due to macular degeneration.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


